UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-7086



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

         versus


FELIX ORIAKHI,

                                           Defendant - Appellant.




                            No. 97-7087



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,
         versus


FELIX ORIAKHI,

                                           Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Frank A. Kaufman, Senior District Judge.
(CR-90-72-K, CA-97-656-K)
Submitted:   October 23, 1997         Decided:   November 17, 1997


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Felix Oriakhi, Appellant Pro Se. Katharine Jacobs Armentrout, As-
sistant United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant seeks to appeal the district court's orders dismiss-

ing without prejudice his motion filed under 28 U.S.C.A. § 2255

(West 1994 & Supp. 1997), and denying his motion for stay (No. 97-

7087), and denying his motion for evidentiary hearing (No. 97-

7086). We have reviewed the record and the district court's opin-
ions and find no reversible error. Accordingly, we deny certifi-

cates of appealability and dismiss the appeals on the reasoning of

the district court. United States v. Oriakhi, Nos. CR-90-72-K; CA-
97-656-K (D. Md. May 20, June 12 & July 23, 1997). We reject Appel-

lant's contention raised on appeal regarding the competence of the

district court judge as wholly conclusory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                3